UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported):April 28, 2011 KBW, INC. (Exact name of registrant as specified in its charter) Delaware 001-33138 13-4055775 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 787 Seventh Avenue New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 887-7777 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a- 12(b)) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Item 7.01.Regulation FD Disclosure. On April 28, 2011,KBW, Inc., a Delaware corporation (the “Company”), issued a press release (the “Press Release”) announcing its financial results for the quarter ended March 31, 2011, a copy of which is attached hereto as Exhibit 99.1. The Company also announced in the Press Release that its board of directors (the “Board”) declared a quarterly cash dividend of $0.05 per share of outstanding common stock, payable on June 15, 2011, to stockholders of record as of the close of business on June 3, 2011. The declaration of any future cash dividend, including the amount of such dividend and the establishment of record and payment dates, will be determined by the Board in its sole discretion. The Press Release, dated April 28, 2011, is furnished as Exhibit 99.1 to this report and is incorporated by reference herein. The information furnished pursuant to Items 2.02 and 7.01, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. The information furnished pursuant to Items 2.02 and 7.01, including Exhibit 99.1, shall not be deemed to constitute an admission that such information or exhibit is required to be furnished pursuant to Regulation FD or that such information or exhibit contains material information that is not otherwise publicly available. In addition, the Company does not assume any obligation to update such information or exhibit in the future. Item 9.01.Financial Statements and Exhibits. (d)Exhibits The following exhibit is furnished as part of this Current Report on Form 8-K: 99.1 Press Release issued by KBW, Inc. dated April 28, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 28, 2011 KBW, INC. By:/s/ Mitchell B. Kleinman Name: Mitchell B. Kleinman Title:General Counsel 3
